Citation Nr: 1435003	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-18 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the disability rating from 50 percent to 30 percent, effective January 1, 2011, for service-connected bilateral hearing loss was proper.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2010, the RO denied the Veteran's claim for entitlement to a TDIU; and in October 2010, the RO reduced the evaluation from 50 percent to 30 percent for his service-connected bilateral hearing loss, effective January 1, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2011 substantive appeal, the Veteran requested a video-conference hearing at the RO in Winston-Salem, North Carolina before a VLJ prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on January 16, 2014.  The Veteran did not appear for his hearing.  

In a statement date-stamped as having been received at the Board on January 17, 2014, the Veteran, through his wife, explained that he had been unable to appear for his hearing due to the fact that he began experiencing severe dizzy spells the morning of his scheduled hearing.  According to the Veteran's wife, unfortunately, due to the severity of the dizzy spells he experienced, he simply was unable to report to his hearing.  In light of the fact that the Veteran's illness prevented him from attending his scheduled hearing, and he still wished to have a hearing before a VLJ, it was requested that his Board hearing be rescheduled for another date and time.  Accordingly, the motion to reschedule the Veteran for another videoconference hearing before a VLJ at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a VLJ at the Winston-Salem, North Carolina RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

